Exhibit 10(b)

 

THIRTEENTH AMENDMENT TO THE

BANK OF AMERICA CORPORATION AND DESIGNATED SUBSIDIARIES

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

WHEREAS, Bank of America Corporation (“Bank of America”) and certain of its
subsidiary corporations (collectively with Bank of America, the “Participating
Employers”) maintain the Bank of America Corporation and Designated Subsidiaries
Supplemental Executive Retirement Plan (the “Plan”); and

 

WHEREAS, Bank of America desires to amend the Plan to provide for the cessation
of additional benefit accruals under the Plan with respect to compensation and
service for periods beginning after December 31, 2002; and

 

WHEREAS, the Compensation Committee of the Board of Directors of Bank of America
has authorized and approved said amendments to the Plan in accordance with the
provisions of Article VI of the Plan;

 

NOW, THEREFORE, Bank of America does hereby declare that the Plan is hereby
amended effective as of the date hereof by the addition of Exhibit C to the Plan
in the form attached to this instrument.

 

IN WITNESS WHEREOF, Bank of America has caused this instrument to be executed by
its duly authorized officer on the 10th day of December, 2002.

 

BANK OF AMERICA CORPORATION

By:

 

/s/    STEELE ALPHIN        

--------------------------------------------------------------------------------

   

Name:

 

    Steele Alphin

--------------------------------------------------------------------------------

   

Title:

 

    Corporate Personnel Director

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C

 

BANK OF AMERICA CORPORATION AND DESIGNATED SUBSIDIARIES

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Cessation of Benefit Accruals

 

1.    Background; Provisions Controlling.    The Participating Employers have
determined to cease additional benefit accruals under the Plan with respect to
Compensation and Creditable Service for periods beginning after December 31,
2002. The purpose of this Exhibit is to set forth the terms and conditions of
such cessation of benefit accruals, including without limitation setting forth
(i) the methodology for determining the amount of benefits accrued under the
Plan as of December 31, 2002 for the Affected Participants (the “Frozen Plan
Benefits”) and (ii) the terms and provisions for the payment of such Frozen Plan
Benefits following a subsequent separation from Service with the Participating
Employers. The provisions of this Exhibit shall control notwithstanding any
provision of the Plan to the contrary.

 

2.    Affected Participants.    The Participants subject to the provisions of
this Exhibit (the “Affected Participants”) are all Participants in the Plan who
are in Service with the Participating Employers as of December 31, 2002. All
other Participants (including, without limitation, those in pay status under the
Plan as of December 31, 2002) shall have their Plan benefits determined and paid
in accordance with the provisions of the Plan without regard to this Exhibit.

 

3.    Amount of Frozen Plan Benefits as of December 31, 2002.

 

(a)    General.    An Affected Participant’s Frozen Plan Benefit as of December
31, 2002 shall be expressed as a monthly retirement benefit in the form of a
Joint and Seventy-Five Percent (75%) Annuity commencing as of the first day of
the month after the later of age sixty (60) or the Participant’s attained age as
of December 31, 2002 (the Affected Participant’s “Normal Retirement Date” for
purposes of this Exhibit) in an amount equal to (i) the amount of the Affected
Participant’s Frozen Target Retirement Benefit determined in accordance with
Section 3(b) of this Exhibit minus (ii) the amount of the Affected Participant’s
Frozen Assumed Retirement Benefit determined in accordance with Section 3(c) of
this Exhibit.

 

(b)    Frozen Target Retirement Benefit.    An Affected Participant’s “Frozen
Target Retirement Benefit” means the Affected Participant’s Target Retirement
Benefit determined as of December 31, 2002 based on the Affected Participant’s
Compensation and Creditable Service earned through December 31, 2002; provided,
however, that for purposes of determining an Affected Participant’s Compensation
earned through December 31, 2002, the amount taken into account as the Affected
Participant’s Bonus earned for 2002 shall be the Affected Participant’s target
Bonus for 2002 without regard to the actual amount of Bonus awarded for 2002. In
that regard, the amount of the target Bonus for 2002 shall be determined prior
to any application of the schedule under the Corporation’s Equity Incentive
Program (pursuant to which a percentage of the Bonus actually awarded is
provided in the form a grant of restricted stock shares or units under the
Corporation’s management stock plan).



--------------------------------------------------------------------------------

(c)    Frozen Assumed Retirement Benefit.    An Affected Participant’s “Frozen
Assumed Retirement Benefit” means the Affected Participant’s Assumed Retirement
Benefit determined as of December 31, 2002, subject to the following:

 

  (i)   All retirement benefits considered as part of the Assumed Retirement
Benefit under the Plan, other than Social Security Benefits, shall be expressed
as an actuarially equivalent Joint and Seventy-Five Percent (75%) Annuity
commencing at the Affected Participant’s Normal Retirement Date.

 

  (ii)   The amount of all retirement benefits considered as part of the Assumed
Retirement Benefit under the Plan (including without limitation any Assumed
Retirement Benefit related to the Boatmen’s SERP for any Affected Participant’s
with benefits accrued under that plan) shall be determined without regard to any
compensation or service for periods beginning after December 31, 2002; provided,
however, that for purposes of determining the amount of an Affected
Participant’s “Pension Account” under the Retirement Plan and “Restoration
Account” under the ERISA Supplemental Plan as of December 31, 2002, the balances
in those accounts shall be determined as of November 22, 2002 and shall be
increased for (A) compensation credits to be received under those plans during
the period from November 23, 2002 through December 31, 2002 plus (B) interest at
the rate specified in Section 6 of this Exhibit for the period from November 23,
2002 through December 31, 2002.

 

  (iii)   The determination of an Affected Participant’s Social Security
Benefits as of December 31, 2002 shall be determined pursuant to a methodology
consistent with past administrative practices under the Plan for determining the
amount of Social Security Benefits.

 

4.    Payment of Frozen Plan Benefits.

 

(a)    Normal Form of Payment.    Payment of an Affected Participant’s Frozen
Plan Benefit shall be in the form of a Joint and Seventy-Five Percent (75%)
Annuity if the Affected Participant is married on the date of separation from
Service, or an actuarially equivalent Ten-Year Certain and Life Annuity if the
Affected Participant is not married on the date of separation from Service.

 

(b)    Commencement.    Subject to the provisions of Section 4(c) of this
Exhibit, payment of an Affected Participant’s Frozen Plan Benefit shall commence
in the applicable normal form of annuity as of the first day of the month
following the date of the Affected Participant’s separation from Service,
subject to the following adjustments for early or late commencement:

 

Adjustments for Early Commencement.    If an Affected Participant’s Frozen Plan
Benefit is to commence before the Affected Participant’s Normal Retirement Date,
then the

 

2



--------------------------------------------------------------------------------

amount of the Frozen Plan Benefit shall be actuarially reduced to reflect the
early commencement of such benefits.

 

Adjustments for Late Commencement.    If an Affected Participant’s Frozen Plan
Benefit is to commence after the Affected Participant’s Normal Retirement Date,
then the amount of the Frozen Plan Benefit shall be actuarially increased to
reflect the delayed commencement of such benefits.

 

(c)    Optional Forms of Payment.    An Affected Participant may elect in
accordance with the provisions of this subparagraph (c) one of the following
optional forms of payment for the Affected Participant’s Frozen Plan Benefit:

 

(i)    a single lump sum payment;



(ii)    five (5) annual installments; or



(iii)    ten (10) annual installments.

 

The amount of a single lump sum payment shall be determined as follows depending
on whether separation from Service occurs before or after the Affected
Participant’s Normal Retirement Date:

 

Separation Before Normal Retirement Date.    If the Affected Participant
separates from Service before the Affected Participant’s Normal Retirement Date,
the amount of the lump sum payment shall be equal to the actuarially equivalent
present value of the Affected Participant’s Frozen Plan Benefit determined as of
the date of separation from Service assuming the Affected Participant’s Frozen
Plan Benefit is payable in the form of a deferred annuity commencing at the
Participant’s Normal Retirement Date.

 

Separation On or After Normal Retirement Date.    If the Affected Participant
separates from Service on or after the Affected Participant’s Normal Retirement
Date, the amount of the lump sum payment shall be equal to the actuarially
equivalent present value of the Affected Participant’s Frozen Plan Benefit
determined as of the date of separation from Service assuming the Affected
Participant’s Frozen Plan Benefit is payable in the form of an immediate
annuity.

 

The amount of installment payments shall be based on the lump sum amount of the
Frozen Plan Benefit as set forth above amortized as equal annual payments over
the applicable payment period using for such purpose the interest rate specified
in Section 6 of this Exhibit.

 

The single cash payment or initial installment payment, as applicable, shall be
made as soon as administratively practicable after the Affected Participant’s
date of separation from Service, and each subsequent installment payment (if
applicable) shall be made on or around the anniversary of the first payment
date.

 

3



--------------------------------------------------------------------------------

An election for an optional form of payment under this subparagraph shall become
effective on the date that is twelve (12) months (or such lesser period as the
Corporation’s Personnel Group may determine in its discretion consistent with
the Corporation’s intent that benefits be subject to taxation as and when
actually received by the Affected Participant) after the date that the election
is made if the Affected Participant remains in Service throughout that period.
Any such election shall be made on such form, at such time and pursuant to such
procedures as determined by the Personnel Group in its sole discretion from time
to time. An Affected Participant may not have more than two (2) payment
elections pending under this subparagraph at any one time. If no such election
is effective as of the date of the Affected Participant’s separation from
Service, payment shall be in the normal form of annuity described above.

 

5.    Death Benefits.

 

(a)    Death After Commencement of Benefits.    If an Affected Participant dies
after having commenced payment of the Affected Participant’s Frozen Plan
Benefit, then payment of any benefits after such death shall be determined in
accordance with the method of payment in effect. In that regard, if the Affected
Participant was receiving installment payments under Section 4(c) of this
Exhibit immediately prior to death, the remaining unpaid installments shall
continue to be paid to the Affected Participant’s Beneficiary, unless the
Corporation determines to pay the actuarially equivalent present value of the
remaining unpaid installments in a single lump sum payment.

 

(b)    Death Before Commencement of Benefits.    If an Affected Participant dies
before having commenced payment of the Affected Participant’s Frozen Plan
Benefit, then the actuarially equivalent present value of the Affected
Participant’s Frozen Plan Benefit determined as of the date of death shall be
payable to the Affected Participant’s Beneficiary in a single lump sum payment
as soon as administratively practicable after death. However, the Affected
Participant may elect in accordance with such procedures as the Personnel Group
may establish from time to time to have such death benefits payable to the
Affected Participant’s Beneficiary in five (5) or ten (10) annual installments
(with the amount of each installment determined in accordance with the
provisions of Section 4 above) or in an actuarially equivalent single life
annuity on the life of the Beneficiary.

 

6.    Actuarial Equivalency.    For purposes of this Exhibit, all determinations
of actuarial equivalency shall based on the following mortality and interest
assumptions:

 

Mortality: 1983 GAM Unisex Mortality Table

 

Interest: 5.48% per annum, compounded annually

 

For purposes of determining (i) the actuarial adjustment for early or late
commencement of an Affected Participant’s Frozen Plan Benefit as set forth in
Section 4(b) of this Exhibit and (ii) the actuarially equivalent present value
of an Affected Participant’s Frozen Plan Benefit under Section 4(c) or Section 5
of this Exhibit, if the Affected Participant has not attained age fifty (50) as
of December 31, 2002, the Affected Participant shall be deemed to have attained
age fifty (50) as of the Affected Participant’s birthday occurring during 2002.

 

4